     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 1 of 42




          IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS
                    EL PASO DIVISION

CELIA SANCHEZ and                  §
OSCAR SALAS, statutory             §
death beneficiaries of             §
ERIK EMMANUEL SALAS-               §
SANCHEZ,                           §
    Plaintiff,                     §
                                   §
v.                                 §                EP-17-CV-133-PRM
                                   §
MANDO KENNETH                      §
GOMEZ and the CITY OF              §
EL PASO, TEXAS,                    §
    Defendants.                    §

 MEMORANDUM OPINION AND ORDER GRANTING IN PART
   AND DENYING IN PART DEFENDANTS’ MOTIONS TO
   EXCLUDE EXPERT TESTIMONY OF W. KEN KATSARIS

     On this day, the Court considered the following filings in the

above captioned cause:

     • Defendant City of El Paso, Texas’s [hereinafter
       “Defendant City of El Paso”] “Motion to Exclude or Limit
       Opinions of W. Ken Katsaris” (ECF No. 229) [hereinafter
       “Defendant City of El Paso Motion”], filed on January 2,
       2020;

     • Defendant Officer Mando Kenneth Gomez’s [hereinafter
       “Defendant Officer Gomez”], of the El Paso Police
       Department [hereinafter “EPPD”], “Motion to Exclude the
       Expert Testimony of W. Ken Katsaris” (ECF No. 231)
       [hereinafter “Defendant Officer Gomez Motion”], filed on
       January 2, 2020;
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 2 of 42




     • Plaintiffs Celia Sanchez and Oscar Salas’s [hereinafter
       “Plaintiffs”] “Response to Defendants’ Motions to Exclude
       or Limit Opinions of W. Ken Katsaris” (ECF No. 252)
       [hereinafter “Response”], filed on February 18, 2020;

     • Defendant City of El Paso’s “Reply to Plaintiffs’ Response
       to Motion to Exclude or Limit Opinions of W. Ken
       Katsaris” (ECF No. 256) [hereinafter “Defendant City of
       El Paso’s Reply”], filed on February 25, 2020; and

     • Defendant Officer Gomez’s “Reply in Support of His
       Motion to Exclude the Expert Testimony of W. Ken
       Katsaris” (ECF No. 259) [hereinafter “Defendant Officer
       Gomez’s Reply], filed on February 26, 2020.

     Therein, the parties dispute Plaintiffs’ expert witness W. Ken

Katsaris’s [hereinafter “Mr. Katsaris”] qualifications to testify as an

expert in this case, and the admissible scope of his testimony should the

Court determine that he is qualified to testify as an expert.

Accordingly, Defendants request that the Court exclude all or portions

of Mr. Katsaris’s testimony pursuant to Federal Rule of Evidence 702.

See Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993)

(governing admissibility of expert witness testimony). After due

consideration, the Court is of the opinion that Defendant City of El

Paso’s and Defendant Officer Gomez’s Motions should be granted in

part and denied in part for the reasons stated herein.


                                     2
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 3 of 42




I.   FACTUAL AND PROCEDURAL BACKGROUND

     As a threshold matter, today’s Memorandum Opinion and Order

incorporates all facts as presented in prior orders in this case.

     Additionally, the Court is mindful that Defendants’ Motions

reiterate many of the legal arguments presented at summary judgment.

Mem. Op. & Order Granting in Part and Den. in Part Def. City of El

Paso, Texas’ Mot. for Summ. J. [hereinafter “Defendant City of El Paso

Summary Judgment Order”], Mar. 3, 2020, ECF No. 264; Mem. Op. &

Order [hereinafter “Defendant Officer Gomez Summary Judgment

Order”], July 24, 2019, ECF No. 189. Much of what has been requested

has been urged, considered, and ruled upon. The Court has no

intention of superceding a prior ruling. Furthermore, for purposes of

allowing expert testimony, the Court shall decline from publishing an

extensive order on the myriad issues contained in Defendants’ Motions,

many of which the Court anticipates shall be raised again at trial.

     On December 14, 2018, Plaintiffs designated Mr. Katsaris as a

retained expert witness in support of their claims against both

Defendant Officer Gomez and Defendant City of El Paso. Pls.’s Expert

Designations 1–2, Dec. 14, 2018, ECF No. 105. Plaintiffs also
                                     3
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 4 of 42




designated Mr. Katsaris as a rebuttal witness to three of Defendants’

expert witnesses. Pls.’s Designation of Rebuttal Experts, Jan. 29, 2019,

ECF No. 117. Defendants deposed Mr. Katsaris on October 21, 2019.

Def. City of El Paso Mot. 2; see also id. Ex. 1 [hereinafter “Deposition

Transcript”], ECF No. 229-1 (transcript of Mr. Katsaris’s deposition,

totaling 217 pages of testimony). Mr. Katsaris has provided a

curriculum vitae, id. Ex. 2 [hereinafter “curriculum vitae”], at 22–51,

ECF No. 229-2; a report and opinion on his conclusions, id. Ex. 3

[hereinafter “Expert Report”], at 1–55, ECF No. 229-3; and a sworn

statement in support of Plaintiffs’ position at the summary judgment

phase of these proceedings, id. Ex. 3, at 56–74.

     In its Motion, Defendant City of El Paso seeks exclusion of the

following testimony for the following reasons:

     1. Mr. Katsaris’s opinions regarding a pattern or practice of
        inadequate training; inadequate supervision/discipline;
        inadequate investigation; or excessive force (i.e. the
        Monell1 issues) are unreliable, unduly and unfairly
        prejudicial; speculative and inadmissible;




1Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978) (setting the
standard for determining whether a municipality may be held liable for
a constitutional injury).
                                     4
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 5 of 42




     2. Mr. Katsaris’s opinions that the officers improperly
        entered the home are inadmissible because they are
        unreliable; irrelevant, prejudicial and/or contain
        impermissible legal conclusions;

     3. Mr. Katsaris’s opinions on the [state] of mind/intent of
        individuals to form opinions regarding the reasonableness
        of officers’ actions, including but not limited to entry of
        the home are inadmissible because he is not qualified to
        render such opinions and they are unreliable, speculative,
        conclusory and unduly prejudicial;

     4. Mr. Katsaris’s opinions on the credibility of the . . .
        officers and their version of events; observations and
        conclusions are unfounded, irrelevant, unreliable and
        unreasonably prejudicial; and

     5. Mr. Katsaris’s opinions regarding blood splatter analysis
        and bio-mechanics are inadmissible[,] are unreliable and
        he lacks the proper qualifications and expertise to offer
        such opinions.

Def. City of El Paso Mot. 2. Generally, these requests concern Federal

Rules of Evidence 702, 704, 401, & 403.

     Defendant Officer Gomez provides similar requests to exclude

testimony as it pertains to his individual liability:

     1. Mr. Katsaris’s opinions as they relate to blood splatter
        analysis and biomechanics;

     2. Mr. Katsaris’s opinions as they relate to the legality of the
        Officers’ warrantless entry into [the Salas-Sanchez] home;



                                     5
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 6 of 42




     3. Mr. Katsaris’s opinions as they relate to whether all
        events after the warrantless entry are unlawful or
        improper; and

     4. Mr. Katsaris’s opinions as they relate to anyone’s state of
        mind during the events giving rise to the present lawsuit.

Defendant Officer Gomez Mot. 3. Likewise, these requests concern

Federal Rules of Evidence 702, 704, & 403.

     Notably, neither defendant identifies with specificity the

supporting documents or deposition testimony that reflect the exact

portions of Mr. Katsaris’s opinion that the Court should consider

excluding. See Resp. 1 (“The sheer breadth of pages cited make it

difficult to parse out the specific opinions Defendants seek to exclude.”).

Additionally, Plaintiffs declined to file their own Daubert motions,

“anticipating that objectionable testimony or documentary evidence

would be raised at the pre-trial stage in Plaintiffs’ motion in limine.”

Resp. 2. While Plaintiffs’ strategic decision is in no way a defense to the

instant motions, it draws attention to the fact that Defendant City of El

Paso urged near-identical requests in its subsequent motions in limine.

See Def. City of El Paso’s Mots. in Lim. ¶¶ 47–49. Furthermore,

recognizing the similar topics to be presented by Defendants’ own


                                     6
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 7 of 42




experts, Plaintiffs request that should the Court exclude “categories of

expert testimony,” such exclusions should “apply with equal force to all

parties’ designated and non-designated experts.” Resp. 3.

      Accordingly, Defendants Daubert motions are not easily

determined in a vacuum. When considered in the larger context of this

case, Defendants’ arguments concern both the narrow question of Mr.

Katsaris’s qualifications and the broad question of which expert

opinions are admissible generally. Therefore, the Court shall limit

today’s Memorandum Opinion and Order to Mr. Katsaris’s

qualifications as an expert and address the broader issues of

admissibility as they arise during pre-trial conferences and the trial

itself. All determinations will apply with equal force when similarities

between expert witnesses and their proffered opinions are apparent.

II.   LEGAL STANDARD

      Federal Rule of Evidence 702 governs the admissibility of expert

witness testimony and provides that a witness “who is qualified as an

expert by knowledge, skill, experience, training, or education may

testify in the form of an opinion.” Fed. R. Evid. 702. Before allowing an



                                    7
       Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 8 of 42




expert to testify, a court must find that the following criteria have been

met:

       (a) the expert’s scientific, technical, or other specialized
       knowledge will assist the trier of fact to understand the
       evidence or to determine a fact in issue; (b) the testimony is
       based upon sufficient facts or data; (c) the testimony is the
       product of reliable principles and methods; and (d) the
       expert has reliably applied the principles and methods to the
       facts of the case.

Id.

       The district court must make a preliminary inquiry into whether

proposed expert testimony is relevant and reliable. Vargas v. Lee,

317 F.3d 498, 500 (5th Cir. 2003) (citations omitted). In doing so, the

district court acts as a “gate-keeper” of expert witness testimony, and

this “gate-keeping obligation applies to all types of expert testimony.”

Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002) (citation

omitted).

       A.   Experts Must Be Qualified

       Rule 702 provides that a witness may offer “an expert opinion only

if he or she draws on some special ‘knowledge, skill, experience,

training, or education’ to formulate that opinion.” Wilson v. Woods, 163

F.3d 935, 937 (5th Cir. 1999) (citing Fed. R. Evid. 702). The basis of an
                                     8
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 9 of 42




expert’s specialized knowledge may come from a variety of sources,

including academic training and credentials or practical experience.

S. Cement Co. v. Sproul, 378 F.2d 48, 49 (5th Cir. 1967).

     B.    Expert Testimony Must Be Relevant

     Additionally, pursuant to Rule 702, expert testimony must “assist

the trier of fact to understand the evidence or determine a fact in issue.”

Fed. R. Evid. 702; Bocanegra v. Vicmar Servs., 320 F.3d 581, 584 (5th

Cir. 2003). Relevant evidence is evidence “which has ‘any tendency to

make any fact that is of consequence to the determination of the action

more probable or less probable than it would be without the evidence.’”

Mathis v. Exxon Corp., 302 F.3d 448, 460 (5th Cir. 2002) (quoting Fed.

R. Evid. 401). To be relevant, expert testimony must use “reasoning or

methodology [that] properly can be applied to the facts in issue.”

Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 352 (5th Cir. 2007)

(quotation omitted).




                                    9
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 10 of 42




     C.    Expert Testimony Must Be Reliable

     The reliability requirements of Rule 702 reflect the considerations

set forth in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993). Daubert provides the “analytical framework for determining

whether expert testimony is admissible under Rule 702.” Pipitone,

288 F.3d at 243. The Daubert analysis must consider “whether the

reasoning or methodology underlying the testimony is scientifically

valid.” Knight, 482 F.3d at 352 (quoting Daubert, 509 U.S. at 592–93).

     To guide this inquiry into reliability, the Daubert Court set forth a

non-exhaustive list of factors that the district court should consider in

connection with proposed expert testimony. This includes “whether the

expert’s theory or technique: (1) can be or has been tested; (2) has been

subjected to peer review and publication; (3) has a known or potential

rate of error or standards controlling its operation; and (4) is generally

accepted in the relevant scientific community.” Pipitone, 288 F.3d at

244 (citing Daubert, 509 U.S. at 593–94). The Daubert analysis is

“flexible,” and the factors set forth in Daubert “may or may not be

pertinent in assessing reliability, depending on the nature of the issue,

the expert’s particular expertise, and the subject of his testimony.”
                                    10
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 11 of 42




Kumho Tire, Inc. v. Carmichael, 526 U.S. 137, 150 (1999) (citation

omitted). Although the proponent of expert testimony need not show

that the expert’s conclusions are correct, he must show, by a

preponderance of the evidence, that the proposed testimony is reliable.

Moore v. Ashland Chem., Inc., 151 F.3d 269, 276 (5th Cir. 1998).

     “The Daubert analysis should not supplant trial on the merits.”

Mathis, 302 F.3d at 461 (citing Pipitone, 288 F.3d at 250). “Vigorous

cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate

means of attacking shaky but admissible evidence.” Id. at 461 (citing

Daubert, 509 U.S. at 596). Nevertheless, district courts have wide

discretion in determining the admissibility of expert testimony. Gen.

Electric v. Joiner, 522 U.S. 136, 139 (1997); St. Martin v. Mobil

Exploration & Producing U.S. Inc., 224 F.3d 402, 405 (5th Cir. 2000)).

     D.    Experts May Not Provide Legal Conclusions

     Federal Rule of Evidence 704(a) instructs that “[a]n opinion is not

objectionable just because it embraces an ultimate issue.” Rather, Rule

704(a) “does not allow a witness to give legal conclusions.” United

States v. Williams, 343 F.3d 423, 435 (5th Cir. 2003) (quoting United
                                    11
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 12 of 42




States v. Izydore, 167 F.3d 213, 218 (5th Cir. 1999)). Therefore, “while

witnesses may testify in the form of an opinion or inference that

‘embraces an ultimate issue to be decided by the trier of fact,’” such

testimony may not “tell the jury what result to reach.” Sophin v. United

States, 153 F.Supp.3d 956, 965 n.6 (W.D. Tex. 2015) (quoting Williams,

343 F.3d at 435; Owen v. Kerr-McGee Corp., 698 F.2d 236, 240 (5th Cir.

1983)).

     E.    Expert Testimony May Be Excluded If Its Probative
           Value Is Substantially Outweighed By Its Prejudicial
           Effect

     Pursuant to Federal Rule of Evidence 403, a court may exclude

otherwise admissible relevant evidence “if its probative value is

substantially outweighed by a danger of . . . unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or

needlessly cumulative evidence.” “Relevant evidence is inherently

prejudicial; but it is only unfair prejudice, substantially outweighing

probative value, which permits exclusion of relevant matter under Rule

403.” United States v. Patterson, 431 F.3d 832, 839 (5th Cir. 2005)

(internal quotation marks omitted). Furthermore, “[t]he application of

Rule 403 must be cautious and sparing.” United States v. Fields,
                                    12
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 13 of 42




483 F.3d 313, 354 (5th Cir. 2007). “Rule 403 is not designed to ‘even

out’ the weight of the evidence.” Baker v. Canadian Nat’l/Ill. Cent.

R.R., 536 F.3d 357, 369 (5th Cir. 2008).

III. ANALYSIS

     The following analysis concerns to what extent Mr. Katsaris may

give qualified, reliable, and admissible testimony. In general, Mr.

Katsaris is an expert qualified to give reliable evidence that is relevant

to this case, the scope of which will be determined as the case

progresses. In addition, the Court will consider each of the defendants’

challenges in turn, combining Defendants’ respective arguments when

overlap exists. Ultimately, the Court determines that Mr. Katsaris may

provide expert testimony in this case, to be limited in substance by the

rights and privileges afforded to each party pursuant to the rules and

laws of this Court and the United States. Such limitations shall be

determined over the course of trial.

     A.    General Qualifications

     Having reviewed the supporting documents and Mr. Katsaris’

deposition testimony, the Court concludes that Mr. Katsaris is qualified

pursuant to Rule 702 “to render opinions in the fields of law
                                    13
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 14 of 42




enforcement policy, procedures, training, and supervision” in this case.

Pls.’s Expert Designations 1.

     There is extensive evidence in the record that supports Plaintiffs’

representations of Mr. Katsaris’s qualifications in their initial Expert

Designation, including decades serving in law enforcement as an officer,

supervisor, and trainer. Id. at 1–2; Curriculum Vitae 26–30; 39, 45–46.

Additionally, Mr. Katsaris has over three decades of experience

teaching topics regarding criminal law and criminal justice in an

academic setting, id. at 30, 32; has taken numerous academic and

training courses relevant to his field, completing a Master of Science

Degree in Criminology at Florida State University in Tallahassee,

Florida in 1971, id. at 30–31, 34–38, 46–51; and earned many

certifications over the course of his career, id. at 32–33, 45.

Furthermore, Mr. Katsaris currently consults and participates on task

forces around the country with municipal law enforcement and

correctional facilities, id. at 40–41; has served on many task forces and

committees in the past, id. at 40–41, 51; and has published and

presented his work in his field, id. 41–42. Therefore, the Court

determines that Mr. Katsaris has developed specialized knowledge in
                                     14
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 15 of 42




the fields of law enforcement policy, procedures, training, and

supervision through both academic training and credentials, and

practical experience.

     Regarding Mr. Katsaris’s methodology, the Court determines that

Mr. Katsaris formulated his opinions after applying his specialized

knowledge to the evidence presented in the record. Expert Report 3.

Mr. Katsaris concluded that Defendant Officer Gomez and the EPPD

officers acted “below recognized standards of police practices” and had a

“lack of training, discipline, and policy guidance” that directly

contributed to the alleged constitutional violations in this case. Id. at

55. These conclusions are all relevant to the issues in this case.

Furthermore, for each conclusion, Mr. Katsaris identified the parts of

the record he relied upon when developing his opinion. Id. Thus, the

Court is of the opinion that at the very least, Mr. Katsaris is an expert

in his field, who is capable of giving relevant testimony in this case and

articulating a methodology that is reliable by the preponderance of the

evidence standard.




                                    15
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 16 of 42




     B.    Municipal Liability Factors

     Pursuant to the municipal liability standard set forth in Monell, to

hold Defendant City of El Paso liable for the actions of the EPPD

officers, including Defendant Officer Gomez, who caused Mr. Erik

Salas-Sanchez’s [hereinafter “Mr. Salas-Sanchez”] death, Plaintiffs

“must identify: ‘(1) an official policy (or custom), of which (2) a

policymaker can be charged with actual or constructive knowledge, and

(3) a constitutional violation whose “moving force” is that policy or

custom.’” Valle v. City of Houston, 613 F.3d 536, 541–42 (5th Cir. 2010)

(quoting Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002)).

     At summary judgment, the Court permitted Plaintiffs to proceed

to trial on three theories of liability: (1) that the EPPD failed to

institute proper procedures to ensure officers employ appropriate tactics

when dealing with persons suspected of suffering mental illness; (2)

that the EPPD failed to properly investigate and discipline officers

involved in excessive use of force; and (3) that the EPPD failed to train

officers on how to handle individuals suffering from a mental health

crisis. Def. City of El Paso Summ. J. Order 130–31. The Court rejects

Defendant City of El Paso’s arguments for excluding Mr. Katsaris’s
                                     16
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 17 of 42




testimony on Monell issues at this time and will address the scope of

the opinion at trial.

           a.    Failure to institute proper procedures

     Regarding the first theory that the EPPD failed to institute proper

procedures to ensure officers employ appropriate tactics when dealing

with persons suspected of suffering from mental illness, Defendants

argue that Mr. Katsaris’s opinion on EPPD policies regarding

warrantless entry when executing an “emergency detention order”2

[hereinafter “EDO”] includes an inadmissible legal conclusion and uses

methodology that is unreliable. Def. City of El Paso Mot. 7; Def. Officer

Gomez Mot. 9–10.

     During his deposition, Mr. Katsaris rendered the opinion that the

EPPD’s written EDO policy was facially deficient because its language

did not include what the Fifth Circuit requires for a policy to be

constitutional. Dep. Tr. 72–77 (at one point reading directly from

Cantrell v. City of Murphy, 666 F.3d 911, 923 (5th Cir. 2012)).



2 An EDO is a mechanism under Texas law that allows officers to detain
a person who is perceived to need mental health treatment in specified
circumstances. See generally Tex. Health & Safety Code Ann.
§ 573.001.
                                  17
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 18 of 42




Defendants argue that this opinion is an inadmissible legal conclusion

that the EDO policy was unconstitutional, which forms the unreliable

basis for Mr. Katsaris’s conclusion that EPPD officers are improperly

trained pursuant to this unconstitutional policy. Def. City of El Paso

Mot. 7; Def. Officer Gomez Mot. 9–10; see also infra III.A.c (addressing

Mr. Katsaris’s opinions regarding EPPD officer training).

     Plaintiffs’ counterargument highlights the nuances of Mr.

Katsaris’s testimony, characterizing his opinion as analyzing the

adequacy of the EDO policy in the context of recognized practices and

legal standards. Resp. 8. The Court considers this fine distinction

significant. Whereas Mr. Katsaris could not testify that the EDO policy

was unconstitutional, it would be admissible for him to testify to policy

structure, standards, and the like. Such testimony would be relevant to

the jury as it resolves the factual issue of the EDO policy’s content in

deciding the ultimate issue of the policy’s constitutionality. Therefore,

the Court shall permit Mr. Katsaris to provide his opinion regarding the

contents of the EDO policy, recognizing the burden on the parties to

ensure that Mr. Katsaris does not stray into rendering conclusions on

the policy’s constitutionality.
                                    18
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 19 of 42




     Furthermore, the Court refrains from entering a final

determination on whether Mr. Katsaris may reference Fifth Circuit

caselaw when defining the recognized standards and legal practices for

an adequate EDO policy. Notably, Plaintiffs identify that Defendants

have not substantiated their challenge with positive law. Id. at 16.

Additionally, Defendants may intend to call their own experts whose

testimony may similarly rely on caselaw to define recognized standards

and legal practices. Id.; Resp. Ex. 2 (Expert Report of John J. Ryan).

Should Defendants decide to renew their objection at trial, the Court

would benefit from examples of prior cases, and any determination

would bind all experts equally.

           b.    Failure to investigate and discipline

     Regarding the second theory that the EPPD failed to investigate

and discipline officers involved in excessive use of force, Defendant City

of El Paso argues that Mr. Katsaris’s opinions are unreliable and

prejudicial. Def. City of El Paso Mot. 11–14. For both opinions,

Defendant City of El Paso takes exception to Mr. Katsaris’s use of

instances that took place after the events of this case, and that the

number of instances is insufficient to provide the basis of a reliable
                                    19
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 20 of 42




opinion. Def. City of El Paso Mot. 8–10. At summary judgment, the

Court rejected these arguments and permitted Plaintiffs to proceed to

trial and make their record. Def. City of El Paso Summ. J. Order 52–

54. The Court shall not reconsider its decision and rejects Defendant

City of El Paso’s argument. Because this is the only basis for Defendant

City of El Paso’s challenge to the opinion on a failure to discipline, the

Court shall not exclude Mr. Katsaris’s testimony to the same.

     Additionally, Defendant City of El Paso argues that Mr. Katsaris’s

opinions on EPPD investigative procedures are “conclusory, insufficient,

[and] constitute speculation.” Def. City of El Paso Mot. 11. Specifically,

Defendant City of El Paso challenges the factual basis for Mr. Katsaris’s

assessment of how officer-involved shootings are conducted, and his

conclusion that the Shooting Review Board is not presented with non-

officer witness testimony during disciplinary proceedings. Id. at 12. If

Mr. Katsaris cannot substantiate either position, Defendants argue, he

cannot render a reliable opinion on whether the EPPD failed to

investigate as a basis for municipal liability. Id. at 12–13.

     Plaintiffs respond that Mr. Katsaris provides the supporting

evidence for his conclusions in his Expert Report. Resp. 12; see Expert
                                    20
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 21 of 42




Report 42–51. Far from “conclusory and vague,” Plaintiffs argue, Mr.

Katsaris analyzes how the EPPD investigated Mr. Salas-Sanchez’s

death and the other instances presented to prove a pattern, identifying

what he considers to be departures from recognized practices and

procedures that could undermine an investigation. Resp. 12–13. On

this point, Defendant City of El Paso is particularly concerned with the

lack of evidence as to whether the investigation into each of these uses

of force was actually undermined through the perceived flaws. Def. City

of El Paso Reply 7 (“It’s simply a conclusory opinion with no specifics.”).

While Plaintiffs clearly articulate that the purpose of offering Mr.

Katsaris’s testimony is to identify procedural weaknesses in EPPD

investigations and the risks involved, Defendant City of El Paso fixates

on whether the risks actually came to fruition in this case.

     Defendant City of El Paso cannot be faulted for classifying Mr.

Katsaris’s opinions on investigative practices as vague. Plaintiffs are

correct that Mr. Katsaris is qualified to provide relevant testimony on

EPPD investigative practices and procedures that are reliable given his

application of specialized knowledge to the facts in the record. Yet Mr.

Katsaris rarely defines what the recognized practice or procedure might
                                    21
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 22 of 42




be, opting instead to define what it is not. See, e.g., Expert Report 47

(“The entirety of the investigative efforts appear to be conducted in a

manner consistent with a finding favorable to Officer Gomez but are

inconsistent with proper protocols in an officer involved shooting.”). In

so doing, Mr. Katsaris invites the logical inference that whatever the

EPPD did in its investigation, the standard would be the opposite.

     Should Mr. Katsaris testify at trial regarding EPPD investigative

practices and procedures, he would be required to fully articulate what

those practices and procedures are. Pursuant to Plaintiffs’ stated

purpose for presenting Mr. Katsaris’s opinions to the jury, the value of

his testimony is in his ability to help the jury understand how the

EPPD may have failed to properly investigate excessive force cases.

Pls.’s Expert Designations 1–2. To do so, Mr. Katsaris must provide

the standards based on his expert knowledge and identify where, when,

and how the EPPD investigations departed from those standards. Of

course, any opinion rendered would have to be linked to this

methodology.

     At this time, the Court has little reason to believe that Mr.

Katsaris is unable to render an admissible opinion in support of
                                    22
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 23 of 42




Plaintiffs’ theory that the EPPD failed to investigate officers involved in

excessive use of force. The record before the Court suggests the

existence of an expert opinion that would be relevant and reliable.

Whether the Court admits or excludes this opinion will depend on the

manner in which it is offered at trial.

           c.    Failure to train

     Regarding the third theory that the EPPD failed to train its

officers on how to handle individuals suffering from a mental health

crisis, Defendant City of El Paso first argues that Mr. Katsaris is not

qualified to render an opinion on Texas Commission on Law

Enforcement [hereinafter “TCOLE”] training requirements for Texas

peace officers on dealing with individuals suffering from mental health

crises. Def. City of El Paso Mot. 5–7. Defendant City of El Paso then

challenges as unreliable Mr. Katsaris’s methodology for concluding that

there was a pattern of similar instances of excessive use of force that

would indicate a failure to train. Def. City of El Paso Mot. 7–10.

Lastly, Defendant City of El Paso argues that Mr. Katsaris used an

unreliable methodology to conclude that the EPPD failed to adequately



                                    23
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 24 of 42




train its officers on how to make a warrantless entry. Def. City of El

Paso Mot. 7, 17.

     First, regarding Mr. Katsaris’ qualifications, Defendant City of El

Paso maintains that Mr. Katsaris lacks familiarity with the relevant

TCOLE requirements generally and how the EPPD has instituted these

trainings. Id. at 6 (“He simply lacks the training, education and

experience to testify regarding TCOLE or State of Texas-mandated

training requirements for mental health and a failure on the part of the

City of El Paso to comply.”).

     Plaintiffs counter that though Mr. Katsaris has not testified as to

TCOLE mental health training requirements in the past, he has

experience with TCOLE as applied by the Houston Police Department

and he reviewed the training provisions relevant to this case before

rendering his opinion. Resp. 6. According to Plaintiffs, Mr. Katsaris

used this knowledge to review the record and determine that the EPPD

failed to meet state training requirements, including providing relevant

mental health training to Defendant Officer Gomez and EPPD Officer

Rivera. Id. at 7.



                                   24
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 25 of 42




     In its Reply, Defendant City of El Paso avers that Mr. Katsaris’s

lack of specific knowledge regarding TCOLE mental health

requirements and how those requirements are applied by the EPPD

render his testimony unqualified and unreliable. Def. City of El Paso

Reply 3–4 (“[Mr.] Katsaris failed to and cannot point to any specific

components of the City’s mental health training curriculum that he

believes falls short of TCOLE Requirements . . . he does not identify

what they ‘should have been taught and weren’t.’”). While focusing its

argument on Mr. Katsaris’s ability to provide an opinion on whether the

EPPD substantively complied with TCOLE requirements, it does not

address Plaintiffs’ assertion that Mr. Katsaris is qualified to review the

record and provide a reliable opinion on whether Defendant Officer

Gomez and EPPD Rivera participated in the required trainings. See

Resp. 7.

     As the Court noted at summary judgment, the ultimate issue is

whether the EPPD training policies are constitutionally inadequate.

Def. City of El Paso Summ. J. Order 121. Mr. Katsaris is an expert in

the field of law enforcement training, who has experience with TCOLE

requirements as applied in Houston, and is capable of reliably
                                    25
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 26 of 42




reviewing a record and explaining to the jury what he identifies as

evidence of gaps in EPPD mental health training. In so doing, Mr.

Katsaris provides relevant testimony that can help the jury assess the

training EPPD officers receive as it determines constitutional

inadequacy. Accordingly, the Court shall not exclude Mr. Katsaris’s

opinions regarding mental health training on the basis that he lacks the

qualifications to do so.

     Second, Defendant City of El Paso’s arguments for excluding Mr.

Katsaris’s opinions regarding a pattern of similar uses of excessive force

against mentally ill individuals have previously been raised in this case.

Def. City of El Paso Mot. 8–10. As the Court has already done with

Defendant City of El Paso’s challenges to Mr. Katsaris’s opinions on a

failure to investigate and discipline, the Court rejects this argument

once again.

     Third, Defendant City of El Paso challenges Mr. Katsaris’s opinion

that the EPPD failed to train its officers on warrantless entry. Mr.

Katsaris reviewed the EPPD officers’ actions in this case and concluded

that the way the EPPD officers executed the EDO reflects improper

training. Expert Report 39–41. Defendant City of El Paso argues that
                                   26
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 27 of 42




this conclusion is “nothing more than total impermissible speculation”

and relies on Mr. Katsaris’s misreading of the EDO policy language.

Def. City of El Paso Mot. 7, 17.

     Plaintiffs counter that Mr. Katsaris’s opinion is not speculative

and provides the jury with relevant insight on how the EPPD officers’

actions were inconsistent with what Mr. Katsaris would expect of

officers who had received proper training. Resp. 9. As Plaintiffs

characterize, “[Mr.] Katsaris testified that the officers’ actions did not

reflect that they activated any knowledge as to when to make an entry

to effectuate an EDO and the standard appeared ‘very vague to them.’”

Id. (citing Dep. Tr. 66–67). Mr. Katsaris supported this conclusion

through “analyz[ing] the officers’ actions in light of recognized and

accepted police practices.” Id. (citing Expert Report 6–25). Therefore,

his conclusions on the EPPD officers’ actions goes to the ultimate issue

of whether the EPPD provides adequate training. Id.

     Defendant City of El Paso rejects this position, asserting that “[a]n

officer can be fully and completely trained, get into the field and act

improperly and contrary to the training; and this is not sufficient to

then suggest the training was necessarily insufficient based on the
                                     27
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 28 of 42




officers’ actions.” Def. City of El Paso Reply 5. The Court does not

consider this a complete representation of Mr. Katsaris’s opinion.

     Rather, Mr. Katsaris’s observations on the EPPD officers’ actions

are made in conjunction with his views on deficiencies in the EDO

policy. Def. Tr. 81. Defendants’ assertions regarding Mr. Katsaris’s

misreading of the EDO policy language will provide fertile ground for

cross-examination, but does not serve as the basis for exclusion at this

juncture. His testimony provides relevant information to the jury

regarding how to consider both aspects individually, as well as what the

evidence suggests about EPPD training broadly. Accordingly, the Court

shall not exclude Mr. Katsaris’s opinions regarding a failure to train on

warrantless entry.

     B.    Legality of EPPD Officers’ Actions During and After
           Warrantless Entry

     Both Defendants seek to exclude Mr. Katsaris’s opinions

regarding the lawfulness of the EPPD officers’ warrantless entry into

the Salas-Sanchez’s residence, arguing that the opinions are unreliable,

irrelevant, prejudicial, and include inadmissible legal opinions. Def.

City of El Paso Mot. 15–18; Def. Officer Gomez Mot. 9–11. Additionally,


                                   28
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 29 of 42




Defendants seek to exclude Mr. Katsaris’s opinions regarding the

lawfulness of the EPPD officers’ actions once inside the home, arguing

that the opinions are irrelevant and prejudicial. Def. City of El Paso

Mot. 22–23; Def. Officer Gomez Mot. 11–12. After due consideration,

the Court concludes that it should grant Defendants’ request to exclude

testimony admitted for the narrow purpose of rendering an opinion on

the constitutionality of the EPPD officers actions after they entered the

Salas-Sanchez’s residence.

           a. During warrantless entry

     After reviewing the deposition testimony of the EPPD officers

regarding the moments leading up to their warrantless entry into the

Salas-Sanchez’s residence, Mr. Katsaris rendered an opinion that the

conditions did not satisfy any legal exception for entering a private

property without a warrant. Expert Report 6–25. Defendants

arguments for exclusion rely heavily on their positions regarding what

constitutes an inadmissible legal conclusion. Def. City of El Paso Mot.

15–18; Def. Officer Gomez Mot. 9–11. Defendant City of El Paso objects

to Mr. Katsaris rendering an opinion on any individual element of an

exception, such as whether there were exigent circumstances. Def. City
                                    29
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 30 of 42




of El Paso Mot. 16. Both challenge Mr. Katsaris’s opinion as improperly

suggesting that a warrantless entry pursuant to a deficient EDO policy

would be unlawful, or that the EPPD officers’ warrantless entry was

unlawful because they failed to notify a supervisor beforehand. Def.

City of El Paso Mot. 16; Def. Officer Gomez Mot. 9–10.

     As explained in the analysis of Mr. Katsaris’s opinion on the

contents of the EDO policy, the Court will refrain from defining a legal

opinion until presented with actual testimony at trial. Supra III.A.a.

Here, it is likely that Mr. Katsaris can provide some form of relevant

and reliable testimony that would assist the jury in understanding how

law enforcement officers apply legal requirements for warrantless entry

in the field. See Resp. 16 (arguing that law enforcement officers “are

expected to have a working knowledge of clearly established law” and

an expert could explain those procedures to a jury (citation omitted)).

Accordingly, the Court shall not exclude such testimony at this time,

mindful that the scope of that testimony may be confined to ensure that

Mr. Katsaris provides admissible evidence that’s probative value is not

substantially outweighed by its prejudicial effect.



                                    30
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 31 of 42




     Conversely, testimony regarding the legal effect of complying or

failing to comply with the EDO policy carries far greater risk of

constituting a legal opinion. It would likely be a legal opinion if an

expert testified that all warrantless entries pursuant to an

unconstitutional policy are de facto unconstitutional, regardless of its

logical persuasiveness. Similarly, an expert likely could not testify that

the same principle is true if the law enforcement officer fails to call his

or her supervisor in compliance with the policy.

     Simultaneously, it is unclear that Defendants’ identified legal

conclusions are actually Mr. Katsaris’s expert opinions. In his

deposition testimony regarding deficiencies in the EDO policy and the

EPPD officers’ failure to call a supervisor, Mr. Katsaris provided the

following:

     What I have in my opinion – and maybe I expressed it in a
     more broad term – is that the officers did not act in concert
     with their own policy, period, very clearly, and that the
     policy itself is deficient to the extent that – and I’ll let
     attorneys work on . . . whether or not they call it a
     constitutional deviation. I’ll just say because of my level of
     training, . . . I would call it that.

     But let’s say, as an expert, I’m going to say that my expert
     analysis says it does not give practical police direction
     sufficient according to the law.
                                     31
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 32 of 42




      Dep. Tr. 77:22–78:8. The Court is mindful of the high

likelihood that Mr. Katsaris or a similar expert in his field would

personally harbor legal opinions. Furthermore, were Mr. Katsaris

to attempt to share one of his legal opinions at trial, it would be

inadmissible pursuant to Federal Rule of Evidence 704(a). Until

such time, the Court shall not enter a determination on what is

now merely a hypothetical evidentiary issue.

      b.   After warrantless entry

      During Mr. Katsaris’s deposition, Defendant City of El Paso’s

counsel asked Mr. Katsaris: “Are you offering the opinion that

everything that was done in the home after they entered was either

unreasonable or not justified because of the reason they entered the

home?” Dep. Tr. 209:6–9. Plaintiff’s counsel objected that the

“[q]uestion asks for a legal conclusion.” Id. at 209:10–11. Mr. Katsaris

gave an answer that suggests he agrees with the proposition of the

question. Id. at 209:15–18. Subsequently, Defendant Officer Gomez

seeks to exclude any “opinion(s) that the entry into the home causally

produced an unconstitutional use of force.” Def. Officer Gomez Mot. 12.


                                     32
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 33 of 42




      The Supreme Court of the United States has rejected the legal

theory that a preceding constitutional violation can serve as the basis

for an excessive force liability claim. County of Los Angeles v. Mendez,

137 S. Ct. 1539, 1546–47 (2017) (citing Graham v. Connor, 490 U.S. 386

(1989)). Accordingly, the Court shall exclude Mr. Katsaris’s testimony

regarding the EPPD officers’ actions as they relate to this inadmissible

legal opinion.

     C.    State of Mind

     Throughout Mr. Katsaris’s Expert Report and deposition

testimony, Mr. Katsaris provides a number of opinions regarding the

EPPD officers’ actions leading up to and including their interactions

with Mr. Salas-Sanchez. Defendants seek to exclude portions of Mr.

Katsaris’s analysis as improper opinions on the EPPD Officers’ and Mr.

Salas-Sanchez’s states of mind. Def. City of El Paso Mot. 19–22; Def.

Officer Gomez Mot. 12–16. As Defendant Officer Gomez articulates in

his Motion, this request includes:

     (1) whether [Mr. Salas-Sanchez] intended to commit the
     offense of burglary of a habitation; (2) whether [Mr. Salas-
     Sanchez] intended to harm himself, his mother, Officer
     Gomez or the other Officers present; or (3) his unsupported


                                     33
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 34 of 42




     belief regarding the state of mind of any Officer involved in
     the encounter.

Def. Officer Gomez Mot. 16. Thus, these opinions should be excluded as

“irrelevant, unreliable and . . . unreasonably prejudicial.” Def. City of

El Paso Mot. 21.

     Defendants arguments rely on a characterization that Mr.

Katsaris renders “conclusory, speculative” opinions on the underlying

intent of each individual’s actions based on his personal assessment of

the case. Def. City of El Paso Mot. 21 (citing Marlin v. Moody Nat.

Bank, N.A., 248 Fed. Appx. 534, 541 (5th Cir. 2007) (“[A]n expert’s

credentials do not place him in a better position than the jury to draw

conclusions about a defendant’s state of mind.”). For example,

Defendant Officer Gomez argues that Mr. Katsaris improperly

concluded that Mr. Salas-Sanchez “did not commit the offense of

burglary of a habitation across the street because [Mr. Salas-Sanchez]

did not intend to commit a felony while inside the home.” Def. Officer

Gomez Mot. 13 (citing Dep. Tr. 138–41).

     Plaintiffs argue that Mr. Katsaris’s opinions go to the facts that

informed the EPPD officers’ decision-making at the time of the incident,


                                    34
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 35 of 42




and whether their approach to Mr. Salas-Sanchez was “consistent or

inconsistent with police practices.” Resp. 19. Yet Mr. Katsaris’s

opinions risk extending beyond such an objective purpose. As

Defendant City of El Paso notes:

     Mr. Katsaris may be able to offer an opinion regarding
     training in regards to mental health or the officers’ actions
     and statements consistent with fear or lack thereof, he
     cannot offer an opinion that [Mr.] Salas-Sanchez had no
     intent/state of mind to harm the officers.

Def. City of El Paso Mot. 20–21. On this point, the Court and

Defendants are in agreement.

     However, the Court’s adoption of Defendants’ position does not

discount Mr. Katsaris’s ability to render a relevant, reliable opinion on

these same events that would help a jury consider how the EPPD

officers actions differed from the recognized standard practices and

procedures. Such an opinion would necessarily require a description of

the facts and the EPPD officers’ testimony providing context for their

actions. See Def. Officer Gomez Mot. 15 (“Mr. Katsaris cannot testify to

as to state of mind of any Officer involved in the incident or

investigation or their credibility, unless such an opinion is supported by

an actual statement or testimony.”). Therefore, the Court shall exclude
                                    35
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 36 of 42




Mr. Katsaris’s testimony to the extent that it relates to his opinion on

an individual’s state of mind, recognizing that a similar opinion may be

admissible if offered in a suitable manner at trial. Only after the

contours of this testimony are determined will the Court be able to

assess whether the opinion’s probative value is substantially

outweighed by its prejudicial effect.

     D.    Witness Credibility

     Similar to their concerns regarding Mr. Katsaris’s opinions on

states of mind, Defendants argue that Mr. Katsaris improperly provides

opinions on the EPPD officers’ witness credibility when he compares his

interpretation of the facts with the EPPD officers’ deposition

testimonies. Def. City of El Paso Mot.18–19 (citing United States v.

Beasley, 72 F.3d 1518, 1528 (11th Cir. 1996), for the proposition that an

expert witness may not evaluate witness credibility); Def. Officer Gomez

Mot. 15 (“Expert . . . testimony concerning the truthfulness or

credibility of a witness is generally inadmissible because it invades the

jury’s province to make credibility determinations.” (quoting Beasely,

72 F.3d at 1528)). Primarily urged by Defendant City of El Paso,



                                    36
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 37 of 42




Defendants seek to exclude opinions on witness credibility as irrelevant,

unreliable, and unreasonably prejudicial. Def. City of El Paso Mot. 2.

     Specifically, Defendant City of El Paso argues that in analyzing

the EPPD officers’ actions, Mr. Katsaris “necessarily opines on their

credibility” by concluding that the EPPD officers’ stated reasons for

acting are inconsistent with his interpretation of the actions taken. Id.

at 18. As Defendant City of El Paso elaborates, Mr. Katsaris does not

provide “testimony on proper policing standards and conduct, but he is

in essence telling the jury who to believe.” Id. at 19.

     Having reviewed Defendant City of El Paso’s cited sections in the

Expert Report and deposition transcript, Def. City of El Paso Reply 11,

the Court rejects Defendant City of El Paso’s position. As Plaintiffs

correctly identify, Mr. Katsaris’s opinions do not offer an opinion on

credibility and are limited to “specifically identifying how the officers’

actions are inconsistent with police procedures.” Resp. 17. The larger

context of Mr. Katsaris’s comments show that he does not provide an

opinion that goes directly to the EPPD officers’ credibility.

     Certainly, because Mr. Katsaris’s conclusions rely in part on the

EPPD officers’ testimony, the jury may be able to draw inferences that
                                     37
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 38 of 42




concern witness credibility. At this time, the Court has no reason to

believe that this is the purpose of Mr. Katsaris’s opinion, or that the

risk of such an inference is so prejudicial as to substantially outweigh

the probative value of the opinion. Mr. Katsaris may provide a

relevant, reliable opinion on how the EPPD officers’ actions differed

from recognized standard practices and procedures. This opinion could

help the jury as it considers the ultimate constitutionality of the EPPD

officers’ actions. Accordingly, the Court shall not exclude those opinions

that Defendants characterize as going to witness credibility.

     E.    Blood Splatter Analysis and Bio-mechanics

     Both Defendants challenge Mr. Katsaris’s qualifications to testify

as an expert on blood splatter analysis and bio-mechanics. Def. City of

El Paso Mot. 23; Def. Officer Gomez Mot. 8–9. If Mr. Katsaris is found

to be unqualified, Defendants seek to exclude his opinions regarding

whether blood splatter at the scene can conclusively indicate where on

his body Mr. Salas-Sanchez was shot and the direction that he fell in

afterwards. Additionally, Defendants seek to exclude Mr. Katsaris’s

opinions on how a body might fall if shot in different locations while

moving in different directions, concerning a field of expertise which
                                    38
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 39 of 42




Defendants identify as “bio-mechanics.” Notably, neither defendant

provides a definition of bio-mechanics, which parts of Mr. Katsaris’s

opinions pertain to bio-mechanics, or why Mr. Katsaris is unqualified to

render such opinions.3

     Regarding Mr. Katsaris’s qualifications to render an opinion on

blood splatter analysis, Defendants argue that any relevant experience

Mr. Katsaris has is too dated to satisfy the qualification requirements

to be an expert. Def. Officer Gomez Mot. 8; Def. City of El Paso Reply

13–14. Specifically, Mr. Katsaris’s training and primary work

experience in the field took place between 1960 and 1989. Def. City of

El Paso Reply 13. Apart from one training within the last ten years,

and the occasional application of his knowledge when conducting a case

analysis, Mr. Katsaris has not actively engaged with the field of blood

splatter analysis for decades. Def. Officer Gomez Reply 3 (citing Dep.

Tr. 135:4–19). Accordingly, Defendants argue, Mr. Katsaris is no longer




3Defendant City of El Paso simply provides that Mr. Katsaris “lacks the
necessary experience, training, education and qualifications.” Def. City
of El Paso Mot. 23. For his part, Defendant Officer Gomez explains that
Mr. Katsaris has “no ‘certification’ in ‘human dynamics.’” Def. Officer
Gomez Mot. 9 (citing Dep. Tr. 165:18–20).
                                     39
     Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 40 of 42




qualified as an expert on blood splatter analysis because it is unclear

whether he has kept up with possible scientific developments in the

field. Id. at 3–4.

      Conversely, Plaintiffs ask the Court to consider the same

experience and conclude that Mr. Katsaris is qualified. Resp. 21–22

(“[Mr.] Katsaris had taught an intensive blood splatter course for ten

years, attended a blood splatter course in the last ten years, taught a

forty hours course including blood analysis, and continued to apply his

skills in this area in his work reviewing individual cases.”). Further,

Plaintiffs argue that Defendants’ challenges go to the weight the jury

should give to Mr. Katsaris’s opinion, not his qualifications to render

such. Id. at 22.

      The Court is mindful that Plaintiffs do not present Mr. Katsaris to

the jury solely for the opinion he may render regarding blood splatter

analysis and bio-mechanics. Pls.’ Expert Designation 1–2. His opinions

on blood splatter analysis and bio-mechanics are but one contribution to

the larger scope of his opinion on what may have happened that night

in the Salas-Sanchez’s residence. Furthermore, the relative lack of

briefing on this issue indicates its simplicity: Mr. Katsaris is either
                                    40
      Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 41 of 42




qualified, or he is not. At this time, the Court declines to determine

whether Mr. Katsaris is qualified as an expert in blood splatter analysis

and bio-mechanics. Ultimately, additional context on the testimony

that will actually be offered should assist the Court in resolving this

issue.

IV.   CONCLUSION

      Accordingly, IT IS ORDERED that Defendant City of El Paso,

Texas’s “Motion to Exclude or Limit Opinions of W. Ken Katsaris” (ECF

No. 229) and Defendant Officer Mando Kenneth Gomez’s “Motion to

Exclude the Expert Testimony of W. Ken Katsaris” (ECF No. 231) are

GRANTED IN PART AND DENIED IN PART.

      IT IS FURTHER ORDERED that Defendants’ requests to

exclude Mr. Katsaris’s opinion that the El Paso Police Department

Officers’ entry into the Salas-Sanchez residence causally produced an

unconstitutional use of force are GRANTED.

      IT IS FURTHER ORDERED that Defendants’ requests to

exclude Mr. Katsaris’s testimony to the extent that it renders an

opinion on an individual’s state of mind are GRANTED.



                                    41
    Case 3:17-cv-00133-PRM Document 318 Filed 06/17/20 Page 42 of 42




    Finally, IT IS ORDERED that all remaining requests in

Defendants’ Motions are DENIED WITHOUT PREJUDICE.

    SIGNED this 17th day of June, 2020.




                           PHILIP R. MARTINEZ
                           UNITED STATES DISTRICT JUDGE




                                  42
